EXHIBIT 10.60


FIRST AMENDMENT TO THE MASTER LEASE


Wal-Mart Stores East, LP, individually and only as to Stores (as defined in the
Master Lease Agreement) owned, leased, or operated in AL, CT, DE, FL, GA, IN,
KY, ME, MD, MA, MI, MS, MO, NH, NJ, NM, NY,NC, OH, OK, PA, RI, SC, TN, VT, VA,
WI, WV; Wal-Mart Stores, Inc., individually and only as to Stores owned or
leased in AK, AR, AZ, CA, CO, HI, ID, IL, IA, KS, MN, MT, NE, NV, ND, OR, SD,
UT, WA, WY; Wal-Mart Louisiana, LLC, individually and only as to Stores owned or
leased in Louisiana; and Wal-Mart Stores Texas, LP, individually and only as to
Stores owned or leased in Texas (each referred to as “Landlord” for purposes of
this Master Lease as it applies to the Store) and CPI Corp. (“Tenant”), as
successor-in-interest to Portrait Corporation of America, Inc. (“PCA”) enter
into this First Amendment to the Master Lease (this “First Amendment”) as of the
20th day of June 2007.


Whereas, Landlord and PCA entered into the Master Lease Agreement effective June
8, 2007 (together with the any appendices, exhibits, attachments, and
amendments, the “Master Lease”); and


Whereas, Tenant purchased from PCA all interest in the Master Lease thereby
assuming all of PCA’s rights and obligations under the Master Lease as of June
8, 2007 (the “Transfer”);


Whereas, Landlord consented to the Transfer; and


Whereas, Landlord and Tenant each desire to modify the Master Lease as described
more fully below.


Now therefore, in consideration of the mutual promises and premises set forth
above and below, the receipt and sufficiency of which both Tenant and Landlord
acknowledge, Tenant and Landlord each agree as follows:


1.  
In lieu of Tenant and Landlord each signing separate Attachment A’s for Leased
Space formerly leased by PCA under the April 4, 2002 Wal-Mart Master License
Agreement, Tenant and  Landlord each shall honor all obligations of the other
under the Master Lease for each Leased Premises located in a Store listed in
Exhibit A, which is attached to this First Amendment and incorporated into the
Master Lease.



2.  
All capitalized terms not defined in this First Amendment shall have the same
meaning ascribed to those terms in the Master Lease.



3.  
In the event of any conflict between the terms of this First Amendment and the
terms of the Master Lease, the terms of this First Amendment shall govern and
control.



4.  
This First Amendment may be executed in one or more counterparts, all of which
are one and the same First Amendment and all of which become effective on the
Effective Date mentioned above.  A facsimile or digital signature of any party
is binding upon that party as if it were an original signature.



5.  
This First Amendment shall be binding upon and shall inure to the benefit of
their respective successors and assigns.



6.  
Except as expressly modified and amended by this First Amendment, all other
terms, covenants, and conditions of the Master Lease shall continue and remain
in full force and effect.



[signature page to follow]








1 of 3
 
 

 

Signed:      
Landlord: Wal-Mart Stores, Inc.
           
By:
/s/Don R. Etheredge   July 6, 2007   Don R. Etheredge   Date   Wal-Mart Stores,
Inc.            

 

Signed:      
Landlord: Wal-Mart Stores East, LP
           
By:
/s/Don R. Etheredge   July 6, 2007   Don R. Etheredge   Date   Wal-Mart Stores
East, LP            

 

Signed:      
Landlord: Wal-Mart Stores Texas, LP
           
By:
/s/Don R. Etheredge   July 6, 2007   Don R. Etheredge   Date   Wal-Mart Stores
Texas, LP            

 

Signed:      
Landlord: Wal-Mart Stores Louisiana, LLC
           
By:
/s/Don R. Etheredge   July 6, 2007   Don R. Etheredge   Date   Wal-Mart Stores
Louisiana, LLC            

 

Signed:      
Tenant: CPI Corp.
           
By:
/s/Gary W. Douglass   June 25, 2007   Gary W. Douglass   Date   Executive Vice
President, Chief Financial Officer            

 
































2 of 3
 
 
 

 
Exhibit A
List of Locations
(Attached)


































































































3 of 3